ITEMID: 001-80783
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: ADMISSIBILITY
DATE: 2007
DOCNAME: DERKACH v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Christos Rozakis
TEXT: The applicant, Ms Nadezhda Alekseyevna Derkach, is a Russian national who was born in 1958 and lives in Temnolesskaya – a locality in the Apsheronskiy District of the Krasnodar Region. The respondent Government were represented by Mr P. Laptev, Representative of the Russian Federation at the European Court of Human Rights.
The facts of the case, as submitted by the parties, may be summarised as follows.
The applicant is a school teacher. In 2002 she was dismissed from work. She brought proceedings against her employer – a municipal school owned and funded by the local authority – for reinstatement, pecuniary and non-pecuniary damages.
On 12 August 2002 the Apsheronskiy District Court of the Krasnodar Region found for the applicant. The court ordered the applicant’s reinstatement and awarded her 9,414.20 Russian roubles (RUR) in pecuniary damage, RUR 3,000 in non-pecuniary damage and RUR 600 in costs and expenses.
On 19 September 2002 the Krasnodar Regional Court upheld the judgment on appeal.
On 17 June 2004 the applicant was again dismissed from work and once again brought proceedings seeking to be reinstated and awarded non-pecuniary damage.
On 16 July 2004 the Apsheronskiy District Court of the Krasnodar Region dismissed the applicant’s claims.
However, on 2 September 2004 the Krasnodar Regional Court upheld the judgment on appeal.
It appears that the judgment of 12 August 2002, as upheld on 19 September 2002, was enforced in so far as pecuniary damage was concerned, whereas the award of RUR 3,000 for non-pecuniary damage as well as of RUR 600 awarded for costs and expenses remained unenforced.
On an unspecified date the applicant applied for indexation of the remaining judgment debt.
On 25 November 2005 the Apsheronskiy District Court of the Krasnodar Region acknowledged that the judgment of 12 August 2002 as upheld on appeal on 19 September 2002 remained partially unenforced and awarded the applicant RUR 5,148. The awarded sum represented the sum of the remaining principal debt (RUR 3,600) and the damages for inflation losses (RUR 1,548).
On 12 May 2006 the enforcement proceedings were set in motion.
On 2 June 2006 RUR 5,148 were transferred on the applicant’s bank account.
